 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          LISA MOORE,
 8                               Plaintiff,
                                                           C17-800 TSZ
 9             v.
                                                           MINUTE ORDER
10        THE BOEING COMPANY,
11                               Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)     The Court, having considered the Parties’ Stipulated Motion Seeking
14
   Adjustment to the Trial Calendar Based on the Parties’ Agreement that Plaintiff Will
   Dismiss Its Second Case and File an Amended Complaint in the Present Case, and for
15
   good cause shown, it is hereby ORDERED that:
16          (2)    Pursuant to the parties’ stipulation, docket no. 58, the following dates and
     deadlines are continued as indicated:
17

18          JURY TRIAL DATE                                         June 17, 2019

19          Deadline for amending pleadings                         November 2, 2018

20          Deadline for Defendant to respond to Plaintiff’s
            Amended Complaint with an amended answer or             November 23, 2018
21          other responsive pleading
            Settlement Conference Deadline                          December 31, 2018
22

23

     MINUTE ORDER - 1
 1
            Discovery motions filing deadline                     January 17, 2019
 2
            39.1 Mediation Completion Date                        January 31, 2019
 3
            Discovery completion deadline                         February 25, 2019
 4
            Rebuttal Expert Deadline                              March 15, 2019
 5
            Expert Discovery Cutoff                               March 29, 2019
 6

 7          Dispositive motions filing deadline                   March 28, 2019
            Deadline for filing motions related to expert
 8                                                                April 4, 2019
            testimony (e.g., Daubert motions)
 9          Motions in limine filing deadline                     May 16, 2019

10          Agreed pretrial order due                             May 31, 2019
11          Trial briefs, proposed voir dire questions, and
                                                                  May 31, 2019
            jury instructions due
12                                                                June 7, 2019
            Pretrial conference
                                                                  at 11:00 a.m.
13

14        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in Minute Orders, docket nos. 40 and 44, shall remain in full force
15 and effect.

16          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 1st day of November, 2018.
18

19                                                    William M. McCool
                                                      Clerk
20
                                                      s/Karen Dews
21                                                    Deputy Clerk

22

23

     MINUTE ORDER - 2
